Case 1:21-cv-01954-RC Document 4 Filed 07/26/21 Page 1 of 1

AFFI IT OF PROCE RVER

In The United States District Court for the District of Columbia

AMERICANS FOR PROSPERITY FOUNDATION Attorney: Ryan P, Mulvey

Plaintiff(s), Americans for Prosperity Foundation
1310 North Courthouse Rd., #700

VS. Arlington VA 22201
#2677572

U.S. DEPARTMENT OF VETERANS AFFAIRS
Defendant(s).

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 1:21-cv-01954-RC

Legal documents received by Same Day Process Service, Inc. on 07/21/2021 at 10:22 AM to be served upon CIVIL
PROCESS CLERK - U.S. ATTORNEY'S OFFICE, at 501 THIRD STREET N. W. FOURTH FLOOR,
Washington, DC, 20001

I, Brooke Arledge, swear and affirm that on July 22, 2021 at 3:56 PM, I did the following:

Served CIVIL PROCESS CLERK - U.S. ATTORNEY'S OFFICE, a government agency by delivering a

conformed copy of this SUMMONS IN A CIVIL ACTION (ISSUED ON 07/20/21); CIVIL COVER SHEET;
COMPLAINT; EXHIBITS to Milton Pettus as Legal Admin. & Authorized Agent at 501 THIRD STREET N. W.
FOURTH FLOOR, Washington, DC 20001 of the government agency and informing that person of the contents of
the documents.

Description of Person Accepting Service:
Sex: Male Age: 50 Height: 5ft9in-6ft0in Weight: Over 200 lbs Skin Color: African-American Hair Color: Bald

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

 

Fe ZZ fe Internal Job ID:267757
Brooke Arledge | nn,

Process Server

Same Day Process Service, Inc. rely,
1413 K St., NW, 7th Floor yy,

 
 
  
    

  

Washington DC 20005 Distlet of Golurnbia: $8
Oe cas Subserbed and. Swot
info@samedayprocess.com : ~

YP this<>"* day ar

   
 

.. GC 0, olary Public Se ie
My commissio expires August eee
